DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Claims 7-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the phrase “wherein the detection system is configured to determine a status of the electrostatic precipitation filter from an amount of particles on the collector electrode [emphasis added]” in line 4-6.  Claim 1 further recites the limitation “an actuating component configured for actuating the collector electrode such that present particles on the collector electrode are detached from the collector electrode when activated [emphasis added]” in lines 7-9” and the limitation “a detector configured to determine the amount of particles present on the collector electrode from detached collector electrode particles in air [emphasis added]” in lines 10-11. 
While succinctly it is understood from the claim language that the detection system comprises said actuating component and said detector, the following questions are raised:  Regarding the contingent phrase “when activated” in line 9, what determines the condition for activating “an actuating component configured for actuating the collector electrode”?  Should the recitation “such that present particles on the collector electrode are detached from the collector electrode when activated” instead be considered an intended result of the actuating component?  Does the language following “such that” at lines 8-9 further limit the limitation “an actuating component”?   Are the amount of particles (1) present on the collector electrode or (2) detached from the collector electrode (see lines 10-11)?  Which of the previous two conditions are used to determine the amount of particles?  Furthermore, are the particles in air (see line 11)? 
It is unclear whether the detector is detecting the detached particles in the air, or whether it is detecting the particles still on the electrode. If the detector is detecting the detached particles in the air, it is unclear how this is used to “determine the amount of particles present on the collector electrode”. If the amount of particles on the electrode is somehow being calculated by the amount of detected particles in the air, it is also  on the electrode, or the amount that was on the electrode but has been detached. 
Consequently, the boundaries of the protected subject matter are not clearly delineated and the scope is unclear; therefore, claim 1 is indefinite.
Claim 2 fails to indicate the structure or structures that accomplish the functional language recited in lines 3-7, i.e., switch, activate, and optically detect.  Therefore, claim 2 is indefinite.
Claim 3 fails to indicate the structure or structures that accomplish the functional language recited in lines 3-8, i.e., switch, maintain, activate, and analyze.  Therefore, claim 3 is indefinite.
Claim 4 recites the phrase “wherein the detection system is further configured to determine particle size distribution of the detached particles by relating different current pulses of the collector electrode current signal over time to different particle sizes” in lines 1-4, and claim 6 recites the phrase “wherein the detection system is further configured to determine particle size distribution of the detached particles by relating different current pulses of the repeller electrode current signal over time to different particle sizes” in lines 1-4, respectively.  The structure to accomplish these functional limitations do not appear to be positively recited in the claims and make the metes and bounds of claims unclear.  Therefore, claims 4 and 6 are indefinite.
Claim 5 fails to indicate the structure or structures that accomplish the functional language recited in lines 3-11, i.e., switch, activate, supply, and analyze. Therefore, claim 5 is indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, US 2976951 discloses an electrostatic precipitator (ESP) and the apparatus for delivering blows to the electrodes are conventionally of two general types (1) the impulse type, wherein a hammer is actuated periodically by a spring, magnetic, or pneumatic actuating means against an anvil to cause an impulse and (2) the vibrator type, wherein a plunger is reciprocated rapidly against an anvil connected to the electrodes by means of spring, magnetic or pneumatic actuating means; US 3360902 teaches controlling of cyclic rapping of the electrodes within the ESP; US 3893828  discloses the particular apparatus and method that utilizes a computer control and display system for monitoring and controlling the emission from electrostatic precipitators; US 4035165 teaches an apparatus and method for monitoring electrode rapper operation in an electrostatic precipitator; US 4746331 teaches parameters detected that provide indication of the sensitivity of the precipitator and dust due to back corona formation, the severity of back corona occurring within the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        January 21, 2022